Citation Nr: 1705864	
Decision Date: 02/27/17    Archive Date: 03/03/17

DOCKET NO.  05-06 904 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for disability of the right eye resulting from laser eye treatments performed by the Department of Veterans Affairs.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for disability of the left eye disability resulting from laser eye treatments performed by the Department of Veterans Affairs.  

3.  Entitlement to service connection for a right arm disorder, to include osteochondroma of the right humerus.

4.  Entitlement to service connection for left tibia-fibula fracture claimed as leg injury, to include as secondary to left eye disability resulting from laser eye treatments.

5.  Entitlement to service connection for erectile dysfunction, to include as secondary to diabetes mellitus, type II.


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1965 to March 1965.  The Veteran died in August 2015; the appellant is the Veteran's widow and has substituted as the appellant for purposes of this appeal.

This matter comes before the Board of Veterans' Appeals (Board) from December 2004, August 2005, and October 2009 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO).  The Board previously remanded the issue of entitlement to service connection for a right arm disorder in July 2007, and the issue of entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability of the right eye resulting from surgery performed by the Department of Veterans Affairs was subject to a joint motion for remand from the United States Court of Appeals for Veterans Claims (Court) in March 2009.  When the issue returned to the Board in July 2009 it was remanded for additional development.  In October 2015 all of the issues above were dismissed due to the Veteran's death, but in November 2016 the Veteran's widow was substituted as the appropriate party.  

The Board notes that the appellant has filed a notice of disagreement at the RO concerning issues of entitlement to service connection for the Veteran's death and entitlement to burial benefits.  Such appeal is contained in the electronic appeals tracking system as an active appeal at the RO.  While the Board is cognizant of the Court's decision in Manlincon v. West, 12 Vet. App. 238 (1999), the Board notes that in this case, unlike in Manlincon, the RO has fully acknowledged the notice of disagreement and is currently in the process of adjudicating the appeal.  Action by the Board at this time may serve to actually delay the RO's action on that appeal.  As such, no action will be taken by the Board at this time, and the issues presently before the Board pertaining to entitlement to service connection for the Veteran's death and entitlement to burial benefits will be the subject of a later Board decision, if ultimately necessary.  

While the Veteran was represented by The American Legion, no power of attorney has been received from the appellant to designate a representative.  The Board has reviewed and considered all submissions from The American Legion in making a decision on this appeal.  

The issue of entitlement to service connection for a right arm disorder, to include osteochondroma of the right humerus is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The probative, competent evidence is against a finding that the Veteran has an additional disability resulting from right eye surgery performed at a VA Medical Center (VAMC) due to an event not reasonably foreseeable or that was proximately caused by carelessness, negligence, lack of proper skill, error in judgement, or similar instance of fault on the part of VA in furnishing the surgical treatment.

2.  The probative, competent evidence is against a finding that the Veteran has an additional disability resulting from left eye surgery performed at a VAMC due to an event not reasonably foreseeable or that was proximately caused by carelessness, negligence, lack of proper skill, error in judgement, or similar instance of fault on the part of VA in furnishing the surgical treatment.

3.  The probative, competent evidence is against a finding that the Veteran's left tibia-fibula fracture was related to active duty service or to another service-connected disability.  

4.  The probative, competent evidence is against a finding that the Veteran's erectile dysfunction was related to active duty service or to another service-connected disability.  


CONCLUSIONS OF LAW

1.  The criteria under the provisions of 38 U.S.C.A. § 1151 for compensation for an additional disability of the right eye are not met.  38 U.S.C.A. § 1151; 38 C.F.R. §§ 3.102, 3.361, 17.32 (2016).

2.  The criteria under the provisions of 38 U.S.C.A. § 1151 for compensation for an additional disability of the left eye are not met.  38 U.S.C.A. § 1151; 38 C.F.R. §§ 3.102, 3.361, 17.32.

3.  The criteria for entitlement to service connection for left tibia-fibula fracture claimed as leg injury, to include as secondary to left eye disability resulting from laser surgery have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2016).  

4.  The criteria for entitlement to service connection for erectile dysfunction, to include as secondary to diabetes mellitus, type II have not been met.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.303, 3.304, 3.310.  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

VA is required to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b).  Compliant notice was provided in June 2004, May 2005, and February 2009.

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  VA examinations have been conducted and opinions obtained.  To the extent that the appellant contends that there are missing treatment records, the Board has tried multiple times to obtain records from private treatment providers and these attempts have been documented in the claims file.  The Veteran contended at the hearing that many of his treatment records had been destroyed.  However, VA gave the Veteran the opportunity to submit alternative evidence, and at present, there is no indication that there are outstanding records that should be obtained.  

The Veteran was afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2016) requires that the VLJ who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  As there is no allegation that the hearing provided to the Veteran was deficient in any way, further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

Medical opinions were not obtained regarding the service connection claims.  However, as will be explained below, the evidence does not establish that the Veteran suffered an event, injury or disease in service or had a chronic disease or symptoms of a chronic disease manifesting during an applicable presumptive period, and the evidence does not suggest that either of these disabilities was caused or aggravated by a service-connected disability.  Consequently, VA is under no duty to afford the Veteran a VA examination.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2014); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The Board also notes that actions requested in the prior remands have been undertaken.  Indeed, corrective notice was provided to the Veteran, VA medical records were obtained, and VA medical opinions were obtained.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and a chronic disability such as arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant and Veteran or obtained on their behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

A. Secondary Service Connection

Preliminarily, the Board will address the appellant's claims for secondary service connection.  As noted, establishing service connection on a secondary basis requires evidence to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen, 7 Vet. App. 439.  In this case, the Veteran had contended that his left tibia-fibula fracture was due to falling that was caused by the decreased vision in his left eye.  He has also contended that his erectile dysfunction is secondary to his diabetes mellitus, type II.  The Board notes that at the time of his death the Veteran had no service-connected disabilities, and this decision does not grant service connection for his left eye disability or diabetes mellitus.  Thus, there is no service-connected disability to form the basis for secondary service connection claims.  Accordingly, service connection for the left tibia-fibula fracture and erectile dysfunction is not warranted on a secondary basis.  The Board will next discuss the appellant's claims in the context of direct service connection.  

B. Direct Service Connection

Left tibia-fibula fracture

The Veteran testified at the Board hearing that he had fallen when coming out of his motorcycle barn and that he broke his leg in three places.  He asserted that this fall was due to being unable to see where he was stepping.  

As it pertains to a current disability, the Veteran was diagnosed with a history of a left tibia-fibula fracture during the course of the appeal.  Therefore, the Board finds that the appellant has established a current disability for service-connection purposes.  

As it pertains to an in-service event or injury, the service treatment notes are silent for any complaints of, or treatment for a leg injury during service.  The Board notes that the Veteran was discharged from service two months after entrance and that he was in boot camp during that time.  His treatment notes appeared to be related mainly to his right arm disability, and there is no evidence of a leg disability in service.  The Veteran had even testified at the Board hearing that his leg disability began after service as a result of a fall.  Neither he nor the appellant ever contended that his leg disability began in service.  Therefore, the Board has not found an in-service event or injury for service-connection purposes.  

The Board acknowledges that the Veteran broke his leg after a fall; however, the evidence is against a finding that this was based on an in-service event or injury or that it occurred during his active duty.  

Erectile dysfunction

The Veteran asserted that his erectile dysfunction was related to service.  At the Board hearing the Veteran testified that he was injured when he was struck in the leg after doing something his drill instructors did not like and that his erectile dysfunction stemmed from that.  He also contended that the erectile dysfunction may have been due to diabetes mellitus or salt peter tablets that he ingested.  

As it pertains to a current disability, the Veteran was diagnosed with erectile dysfunction during the course of the appeal.  Therefore, the Board finds that there is a current disability for service-connection purposes.  

As it pertains to an in-service event or injury, the service treatment records are silent for any complaints of impotency or erectile dysfunction, or a groin injury that may have caused erectile dysfunction or impotency.  Again, as noted the Veteran was in boot camp for most of his time in service and his treatment appeared to be related to his arm disability.  The Veteran testified at the hearing that he did not seek treatment for this disability while he was in service.  The Board also notes no evidence of the Veteran ingesting salt peter tablets during service.  Since there is no evidence of treatment for erectile dysfunction or for an injury in the groin area during service, the Board cannot find an in-service event or injury for service connection purposes.  Although the Veteran had erectile dysfunction and he believed that it was related to active duty service, the sum of the evidence is against an in-service event to establish a nexus.  

Based on the foregoing, the Board finds that the preponderance of the evidence is against grants of service connection for a tibia-fibula fracture and erectile dysfunction.  In reaching the above conclusion, the Board has considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable, and service connection must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55-56.

1151 Claims

The Veteran had asserted that he was essentially blind in the right eye and had a very narrow field of vision in the left eye due to complications from a 2005 laser surgery at a VAMC in Columbia, South Carolina.  

A veteran disabled as a result of VA medical treatment may receive compensation for a qualifying additional disability in the same manner as if such additional disability were service-connected.  38 U.S.C.A. § 1151.  An additional disability is a qualifying disability if: (1) it was not the result of the veteran's willful misconduct; (2) the disability was caused by VA hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the VA; and, (3) the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing the hospital care, medical or surgical treatment, or examination, or the proximate cause of the disability was an event not reasonably foreseeable.  38 U.S.C.A. § 1151(a). 

In determining whether a veteran has an additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the veteran's condition after the care or treatment is rendered.  The additional disability or death must not have been due to the veteran's failure to follow medical instructions.  38 C.F.R. § 3.361. 

To establish actual causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the veteran's additional disability or death.  Merely showing that a veteran received care, treatment, or examination and that the veteran has an additional disability or died does not establish cause.  Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose or properly treat the disease proximately caused the continuance or natural progress. 38 C.F.R. § 3.361(c). 

Proximate causation can be established when it is shown that VA hospital care, medical or surgical treatment, or examination caused the veteran's additional disability or death and that: (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or that (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's or, in appropriate cases, the veteran's representative's informed consent. 

Proximate causation can also be established when it is shown that the veteran's additional disability or death was an event that was not reasonably foreseeable.  This fact is to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. §§ 3.361(d)(2), 17.32. 

Here, the evidence indicates that the Veteran underwent several laser surgeries on his eyes in 2003, 2004 and 2005.  He testified that when he was receiving the laser surgery that he was in pain, and the doctor told him that the laser was set too high.  He reported that after the surgery his right eye vision did not return.  The Veteran asserted that he had spots burned into his eyes and that a doctor told him that he would be able to correct this in a future surgery, but it was later determined that surgery could not correct the spots on the eyes.  He argued that the doctor's negligence in the eye surgery has caused him to lose his vision.  

A review of the evidence indicates that the Veteran had laser eye treatments at VA in June 2004, at which time he was carrying a diagnosis of diabetic neuropathy.  His vision was recorded as 20/70 in the right eye and 20/40 in the left eye.  Several months after his surgery he reported having double vision, but he did not mention a loss of vision in the optic nerve.  In August 2004, two months after his surgery, his vision was recorded as 20/60 in the right eye and 20/30 in the left eye.  In September 2004 his right eye vision was 20/70.  When the Veteran sought treatment with a private provider in February 2005, there was an indication that the Veteran had laser marks on the optic nerve.  Around that time his vision was evaluated as 20/400 in the right eye and 20/40 in the left eye.  Two months later the Veteran's vision was checked again and had the same results.  

In May 2005 the Veteran's private optometrist submitted an opinion that the Veteran had retinopathy and poor distance acuity.  He indicated that there was clear evidence of laser burns in and at the border of the right optic nerve, and that vision in the right eye was 20/400, compared to his vision of 20/40 in the right eye before surgery.  The optometrist opined that it was obvious that the procedure decreased and limited the acuity of the right eye, and that vision in the left eye was 20/40.  The optometrist concluded that any limit in peripheral vision in the left eye was due to the interference of the right eye.  

In September 2005 the Veteran underwent VA examination in connection with his claim, and at the time his vision was 20/400 in the right eye and 20/40 in the left eye with a hyperopic astigmatic prescription.  His applanation tonometry was 20 in the right eye and 26 in the left eye, and his confrontation and visual fields were grossly intact.  His extraoccular movements were normal, and his pupillary examination showed a 5 mm pupil in the right eye and a 4 mm pupil in the left eye, both of which were poorly reactive.  Once his pupils were dilated, the VA ophthalmologist noted that the Veteran had treated his proliferative diabetic retinopathy in the right eye with a full pan retinal photocoagulation pattern.  The VA ophthalmologist also noted that the Veteran's right optic nerve was obscured by a tuft of neovascularization, although the Veteran's macular center had not been lasered.  The VA ophthalmologist indicated that the neovascularization of the right eye had been present for at least 18 months.  At the time the Veteran was diagnosed with diabetic retinopathy that was severe enough in and of itself to cause visual loss in the right eye, and that he had mild diabetic-induced cataracts.

After reviewing the Veteran's claims file, the VA ophthalmologist observed the difference of opinions between the ophthalmologists at VA and the optometrist who rendered the 2005 opinion.  The VA ophthalmologist noted no damage to the Veteran's optic nerve because of the obscuring fibrovascular tuft, but that his vision was substantially better than 20/400 after his most recent laser treatment.  He continued that he did not see evidence that the Veteran's optic nerve was damaged by laser treatment, and that his decreased vision in the right eye was more likely than not due to his worsening diabetic retinopathy.  He concluded that there was no evidence that the laser was performed inappropriately, recklessly, negligently, or unskillfully.  The VA ophthalmologist had also recommended a fluorescein angiogram for further evaluation, which the VA examiner later interpreted to suggest that there was no evidence of any type of laser damage to the Veteran's optic nerve, in that the laser spots were appropriately distributed in the Veteran's retinal periphery.  He indicated that the laser did not cause the further visual loss in the Veteran's right eye, and was not an expected risk of the laser surgery, but that diabetic retinopathy was a risk.  He clarified that the Veteran's diabetic retinopathy got worse despite the laser treatment, and not because of it.  Lastly, he concluded that the Veteran's visual loss in the right eye was directly related to his diabetic retinopathy.    

In September 2010 the Veteran's optometrist indicated that the Veteran had been seen in May 2005 and that he had insulin-dependent diabetes.  The optometrist noted that the Veteran had a laser procedure in the right eye in response to the diabetes, and that the laser was applied to or very near to the optic nerve head.  The optometrist indicated that the Veteran's right eye best corrected acuity was 20/200, and that the best corrected acuity in the left eye was 20/50.  He also noted that the Veteran had no laser treatment in the left eye.  

In September 2012 the Veteran again underwent VA examination in connection with his claim.  At the time the VA examiner indicated that the Veteran's history was remarkable for a macular hole in the right eye status post-retinal detachment, left eye, and neovascular glaucoma in the right eye.  The VA examiner also noted that the Veteran had uncontrolled diabetes and diabetic retinopathy for many years.  Upon examination the Veteran had uncorrected visual acuity of 20/80 in the left eye for distance, and 20/400 vision in the left eye for distance.  Goldman visual field testing was performed in the left eye only because the right eye had no light perception.  The VA examiner noted that there was no active neovascular tuft at the time, and because there was nothing obscuring the optic nerve; the VA examiner indicated that there was no evidence of any laser scar or laser damage to the optic nerve head.  The VA examiner also cited the prior fluorescein angiogram that showed that the Veteran's retinal and visual damage was caused by and a result of his proliferative diabetic retinopathy.  The VA examiner concluded that the Veteran's visual loss was directly related to his uncontrolled diabetes mellitus, resulting in diabetic retinopathy.  He indicated that there was no evidence that there was any error of negligence on the part of VA on any subsequent or previous examinations and that there was no evidence of damage to the optic nerve head.

Based on careful review of the record, the Board finds that the criteria for establishing entitlement to compensation under 38 U.S.C.A. § 1151 have not been met.  Although the Veteran's vision decreased after receiving laser surgery, that in and of itself is not enough in the absence of a showing of carelessness, negligence, lack of proper skill, error in judgment, or similar finding of fault on the part of the VA in performing the surgery along with evidence that he had an additional visual disability because of VA treatment.  Neither has been shown in this case.  The probative evidence does not indicate that VA medical staff failed to exercise the degree of care that would be expected of a reasonable health care provider when performing the laser surgery.  In fact, ophthalmologists have come to the opposite conclusion.

Although there was a difference of opinion as to why the Veteran's vision decreased, the objective evidence, to include the continuous vision testing and the fluorescein angiogram establish that the optic nerve was not damaged by lasers.  In fact, all of the treatment providers acquiesce that the Veteran has a history of uncontrolled diabetes, which is also noted in the Social Security Administration records.  The VA ophthalmologists have opined that the diabetic retinopathy was the cause of the Veteran's decreased vision, rather than an improper laser procedure.  The Board finds the VA opinions to be more probative than the other medical opinions as the VA opinions are supported by the diagnostic testing, namely, the fluorescein angiogram showing no optic nerve damage by lasers.  While a fibrovascular tuft was present in 2005 that obscured the view of the optic nerve, later testing in 2012 showed that there was no neovascular tuft and that the optic nerve was intact and not damaged by lasers.  Despite the Veteran and appellant's many contentions that the laser surgery was improper and that this was the cause of his loss of vision, the objective evidence does not show this.  Moreover a viable alternative cause, diabetic retinopathy, has been suggested.  

Based on the foregoing, the Board concludes that the preponderance of the evidence is against the claims for compensation under 38 U.S.C.A. § 1151.  Therefore, the benefit of the doubt doctrine is not for application and the claims must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.







ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for disability of the right eye resulting from laser eye treatments performed by the Department of Veterans Affairs is denied.  

Entitlement to compensation under 38 U.S.C.A. § 1151 for disability of the left eye resulting from laser eye treatments performed by the Department of Veterans Affairs is denied

Entitlement to service connection for left tibia-fibula fracture claimed as leg injury, to include as secondary to left eye disability resulting from laser eye treatments, is denied.

Entitlement to service connection for erectile dysfunction, to include as secondary to military service and diabetes mellitus, type II, is denied.


REMAND

Regrettably, another remand is necessary for proper development of the issue of entitlement to service connection for a right arm disorder, to include osteochondroma of the right humerus.  There is a question as to the etiology of the Veteran's right arm disorder and how it may have been related to his active duty service.  Under the governing criteria, every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by service.  38 U.S.C.A. § 1111 (West 2014).  

A lack of aggravation may be shown by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the preexisting condition."  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 1153 (West 2014).  If the government fails to rebut the section 1111 presumption, the claim is one for service connection, not aggravation.  Id.  In this case, it is not clear whether the Veteran's right arm disorder pre-existed or was aggravated by his active duty service.  

The Veteran essentially contended that his right arm disability is related to his active duty service, resulting in his current disability.  The Veteran testified at the Board hearing that his right arm became very weak quickly after doing pushups in service.  He asserted during treatment in service and in written statements that his right arm disorder had existed five to eight years prior to service, although it was not noted on the entrance examination into service.  However, "[s]igned statements of veterans relating to the origin, or incurrence of any disease or injury made in service if against his or her own interest is of no force and effect if other data do not establish the fact."  38 C.F.R. § 3.304(b)(3).  In this instance, the Veteran entered service in January 1965, and he sought treatment during service within two months and was discharged because of his right arm disorder.  Remand is necessary for a VA medical opinion on whether the Veteran's right arm disorder preexisted service, considering the progression of his injury and his symptoms in service.

There is also the question of whether the Veteran's right arm disorder was aggravated by service beyond the natural progression of the injury.  In March 1965 the Veteran reported that his arm had a knot and that it was mildly painful when it was discovered five to six years prior, but that it only hurt during prolonged use.  The Veteran asserted that the increased training in service would cause his arm to give out, and the treatment provider cited an x-ray showing intermedially expanding lesions in the arm.  It is unclear whether the Veteran's right arm disorder had a flare-up during service or whether it was aggravated by service.  The VA medical opinion should consider the Veteran's symptomatology during service to determine whether his condition was actually aggravated by service or whether the Veteran's symptoms were flare-ups or manifestations of a preexisting chronic disease.  

Accordingly, the case is REMANDED for the following actions:

1.  Refer the case to a VA examiner for an addendum opinion which addresses whether the Veteran's right arm disorder pre-existed service or was aggravated by service, with an explanation as to why this is the case.  In forming the opinion the physician should disregard statements made by the Veteran during service.  The opinion should address the development and nature of the in-service diagnoses.  

The examiner should first address whether it is clear and unmistakable that the right arm disorder preexisted service.  In this regard, under 38 C.F.R. § 3.303(c) manifestations of lesions or symptoms of chronic disease from the date of enlistment or so close thereto that the disease could not have originated in so short a period will establish pre-service existence.  In the Veteran's case there is documentation that he was diagnosed with osteochondroma of the humerus in March 1965, and he entered service two months prior.  The VA examiner should address whether this condition could have developed in a matter of two months or whether it would have clearly preexisted service.  

If the examiner determines that the Veteran had a right arm disorder that pre-existed service, the examiner must also comment on whether it is clear and unmistakable that the Veteran's pre-existing right arm disorder was not aggravated during service beyond the natural progression of the disease.  In making this determination, the VA examiner should review the entire claims file, to include Veteran's service treatment records and his medical history.  

If it is not clear and unmistakable both that the right arm disorder preexisted service and was not aggravated beyond the natural progress of the disorder during service, the examiner should assume the Veteran's right arm was normal at entry into service for purposes of the opinion, and then address whether it is at least as likely as not (50 percent or greater probability) that the Veteran has a current right arm disorder that had its onset during service or is otherwise related to military service.  

A complete rationale for all opinions expressed and conclusions reached should be set forth.

2.  Thereafter, re-adjudicate the claim of entitlement to service connection for a right arm disorder to include osteochondroma of the right humerus.  If the benefit sought on appeal remains denied, issue the appellant a Supplemental Statement of the Case and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


